Citation Nr: 0729884	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  00-20 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected residuals, left orbital fracture, status 
post bone graft to orbital floor to include esophoria, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1989 to June 
1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in October 
2003.  In December 2006, the veteran submitted additional 
evidence to the Board along with a waiver of RO consideration 
of such evidence.  A motion to advance this case on the 
docket was denied in September 2007 because the Board was 
currently reviewing the case; thereby, rendering the motion 
to advance the appeal moot. 


FINDINGS OF FACT

1.  The veteran has PTSD due to stressors incurred in 
service.

2.  Service connection has not been established for any right 
eye disability.    

3.  The veteran's service-connected residuals, left orbital 
fracture, status post bone graft to orbital floor to include 
esophoria, is not manifested by visual acuity of 20/200 in 
the left eye.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 

2.  The criteria for a disability rating in excess of 10 
percent for residuals, left orbital fracture, status post 
bone graft to orbital floor to include esophoria, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6009, 6077, 6078 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

With respect to the issue of an increased rating for the 
veteran's service-connected left eye disability, the record 
shows that in a February 2004 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the February 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to send any evidence or 
information pertaining to his appeal.  The Board concludes 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in March 2000, prior 
to enactment of the VCAA, the appellant's claim for an 
increased rating for his left eye disability was denied.  In 
October 2003, the Board remanded this case for further 
development, including correcting any deficiencies with 
respect to VCAA notice requirements.  In February 2004, a 
VCAA letter was issued.  The VCAA letter notified the 
claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in February 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to readjudication of the issue by 
the RO in an August 2005 supplemental statement of the case 
and the case being returned to the Board for appellate 
review.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the issue of an increased rating for the veteran's service-
connected left eye disability would not be prejudicial to the 
claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration (SSA) records, VA treatment records, 
private treatment records and VA examination reports.  The 
Board recognizes that it appears that not all of the 
veteran's service medical records are still associated with 
the claims file.  Nevertheless, with regard to the increased 
rating issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  With 
regard to the PTSD issue, there is no resulting prejudice to 
the veteran in light of the Board's favorable decision as to 
this issue.  Under the particular circumstances of this 
appeal, no useful purpose would be served by delaying 
appellate review for additional records searches.    

The veteran was afforded VA examinations for his service-
connected left eye disability  in August 1999, January 2002 
and June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

Further, with respect to the issue of entitlement to service 
connection for an acquired psychiatric disability, including 
PTSD, in light of the favorable decision, the satisfaction of 
VCAA requirements is rendered moot.  The Board notes, 
however, that the veteran has not been provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for his award of service 
connection pursuant to Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  It is anticipated that the RO will 
ensure compliance with respect to the disability evaluation 
and the effective-date elements when effectuating the Board's 
decision.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection for an Acquired Psychiatric 
Disability, including PTSD

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's DD 214 service personnel record showed that the 
veteran received the following awards: Battle "E" Ribbon 
(2), a Combat Action Ribbon and a Southwest Asia Service 
Medal with 2 Bronze Stars.  Based on the receipt of these 
combat medals, the Board finds that that the veteran 
experienced a combat stressor while serving during the Gulf 
War.  Thus, the veteran's claimed inservice stressor(s) do 
not have to be corroborated as the Board finds that the 
veteran's lay statements are sufficient to establish the 
occurrence of the veteran's claims of inservice stressor(s).  
Therefore, the only issue is whether the veteran has a 
current diagnosis of PTSD. 

As previously mentioned, it appears that not all of the 
veteran's service medical records are associated with the 
claims file.  Nevertheless, the claims file includes Naval 
hospital records that showed, while in service, the veteran 
was hospitalized from February 1995 to March 1995 for 
dysthymic disorder and depressive disorder.   After service, 
the veteran was hospitalized at the VA in April 1996 for 
alcohol dependence and major depressive disorder with 
suicidal gesture.  

Importantly, a July 1996 VA psychiatric report by a licensed 
social worker and coordinator of the VA PTSD clinic showed a 
diagnosis of chronic and severe PTSD as well as major 
depressive disorder and substance abuse.  

Additional VA treatment records from May 1996 to July 2005 
have also been reviewed.  The records showed multiple 
diagnosis of acquired psychiatric disabilities, including 
recurrent severe depression, neurotic depression, bipolar 
affective disorder, dysthymic disorder, depressive disorder, 
anxiety disorder, substance abuse, and PTSD.  An April 1999 
VA treatment record discussed the veteran's military history, 
including his combat exposure, and determined that the 
veteran suffered from PTSD and depression, most likely 
dysthymia secondary to PTSD.  Significantly, a March 2001 
letter from a VA staff psychologist indicated that he had 
been treating the veteran since October 2000 for major 
depression, recurrent severe, PTSD, alcohol abuse in 
remission, and borderline intellectual functioning.  A March 
2001 VA treatment record showed that after a thorough 
psychiatric examination, including discussing the veteran's 
military history, the suggested diagnoses was severe 
recurrent depression, PTSD and alcohol dependence, in 
remission.  

The veteran was afforded a VA examination in March 2002.  The 
examiner diagnosed the veteran with recurrent, severe major 
depression.  The examiner indicated that the veteran did not 
meet the criteria for bipolar affective disorder.  However, 
he did appear to have major depression and a limited level of 
self functioning.  The examiner opined that there was no 
evidence that the veteran's depression was related to his 
military service.  The examiner also stated that although the 
veteran stated during the interview that he believed he had 
PTSD, the veteran did not mention any symptoms of such 
disorder during the interview. 

However, subsequent VA treatment records again showed a 
diagnosis of PTSD. The veteran was afforded another VA 
examination in July 2005.  The examiner reviewed the claims 
file and diagnosed the veteran with anxiety disorder, not 
otherwise specified, not military related; dysthymia, not 
military related, rule out PTSD due to childhood abuse; 
alcohol dependence, remission per veteran's history; history 
of polysubstance abuse, remission per history; personality 
disorder, not otherwise specified with ASPD, borderline ad 
schizotypal features; and borderline intellectual 
functioning.  The examiner found that the veteran did not 
meet the criteria for PTSD.  

Nevertheless, subsequently, a VA inpatient treatment record 
showed that the veteran was hospitalized in October 2006 
through November 2006 for PTSD as well as major depressive 
disorder.  The veteran presented to the stress disorder 
treatment program to address symptoms of anxiety associated 
with past military trauma.  

The Board is thus faced with a conflicting medical record as 
to whether the veteran has a current diagnosis of PTSD.  The 
initial VA examiner indicated that the veteran did not 
exhibit symptoms of PTSD, and the most recent VA examiner 
found that the veteran did not meet the diagnostic criteria 
for PTSD.  However, VA inpatient and outpatient treatment 
records do show a diagnosis of PTSD due to the veteran's 
combat experiences.  Importantly, after the last VA 
examination, the veteran received inpatient treatment for 
PTSD at VA medical center.  Thus, after weighing the positive 
evidence with the negative evidence, the Board must conclude 
that such evidence is in a state of equipoise.  In such 
situations, a decision favorable to the appellant is mandated 
by 38 U.S.C.A. § 5107(b).  Therefore, the Board finds that 
the veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to wartime experiences.  In sum, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  

III.  Increased Rating for Residuals, Left Orbital Fracture, 
Status Post Bone Graft to Orbital Floor to include Esophoria

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, left orbital 
fracture, status post bone graft to orbital floor to include 
esophoria, warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's residuals, left orbital fracture, status post 
bone graft to orbital floor to include esophoria is rated 
under the provisions of Diagnostic Code 6099-6009, indicating 
an unlisted disability rated by analogy to Diagnostic Code 
6009 for an unhealed injury of the eye.  Under this 
regulatory provision, when the disability is in chronic form, 
it is to be rated from 10 to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  Minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6009.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 20 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/70 and vision in the other eye is correctable to 20/50; 
(2) when vision in one eye is correctable to 20/100 and 
vision in the other eye is correctable to 20/50; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/40; or (4) when vision in one 
eye is correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.
 
A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

The medical evidence of record has been reviewed.  A private 
July 1999 medical report showed that the veteran's visual 
acuity without his contacts was 20/50 bilaterally.   The 
examiner noted that the best obtainable visual acuity at 
distance was 20/40 in the right eye and 20/25 in the left 
eye.  The veteran's corneal tissue in both eyes was very 
irritated due to very poor care of his contact lenses.  The 
veteran was also experiencing a moderate ocular allergy 
problem, which was causing irritation.  

The veteran was afforded a VA examination in August 1999.   
The examiner noted that the veteran had a blow out fracture 
of the left orbit with surgical repair.  The veteran's 
physical acuity without correction was 20/40 in left and 
right eyes at distance, and J8 right, J12 left at near.  His 
visual acuity with contact lenses to correct his hyperopia 
was 20/40 +2 in the left and right eyes at distance, and J1 
right and left at near.  Visual fields were normal to 
confrontation.  He has esophoria of about 11 prism diopters.  
Binocular alignment was maintained in all meridia.  Both 
eyelids appeared normal and the corneas were clear.  The iris 
was normal and reactive.  Intraocular pressures were normal.  
The media was clear in each eye.  The optic disks were of 
good color and minimal cupping.  The retinas appeared normal 
except for slightly irregular pigmentation in the macula in 
each eye.  

The veteran was afforded another VA examination in January 
2002 (the top of examination report lists December 2001 as 
the date the examination occurred, but in the body, the 
examiner indicates that he did the examination in January 
2002).  The examiner noted the blowout fracture and surgical 
repair of the left orbit.  The examiner indicated that the 
veteran's left eye has been blurred since.  The veteran's 
uncorrected visual acuity was 20/40 right and 20/50 +1 left 
at distance and 20/120 right and 20/120 left at near.   With 
his hyperopia, astigmatism and presbyopia corrected by 
glasses, his visual acuity was 20/30 in the left and right 
eyes at distance and at near.  Visual fields were full to 
confrontation.  He had 11 prism diopters of esophoria, but 
extraocular muscle function was normal in all positions and 
gaze.  His lids and conjunctivae were normal and the cornea 
was clear in each eye.  The intraocular pressures were normal 
at 14 in each eye and angles were open.  His right lens was 
clear, but his left lens had a tiny incipient cataract at 10 
o'clock.  The vitreous was clear in each eye.  The macula in 
each eye had degenerative pigment changes and no foveal 
reflex.  Otherwise, the retinas appeared normal.  The disks 
were of good color and minimal cupping in each eye.  The 
blurred vision is the result of macular damage that can be 
caused by a contusion of the eye.  

The veteran was afforded another VA examination in June 2005.  
The claims file was not available for review.  The examiner 
noted that the veteran had surgery to repair an orbital 
fracture of the left eye.  The examiner noted no history of 
glaucoma, macular degeneration or cataracts.  The veteran 
indicated that he did not experience ocular pain, did not 
have periods of incapacitation, or malignant neoplasms.  The 
veteran stated, however, that he had difficulty reading 
through bifocals.  Visual acuity with correction was 20/25 in 
the left and right eyes as well as both eyes  Visual acuity 
without correction was 20/150 in the left and right eyes and 
20/200 in both eyes.  Near visual acuity was also 20/25 with 
correction.  Without correction, it was 20/200 in the left 
and right eyes as well as 20/200 in both eyes.  The examiner 
noted that the veteran had a horizontal diplopia for as long 
as he could remember.  The lids and lashes were normal.  The 
cornea was clear.  The external fluorescien analysis 
indicated negative staining.  Irises were flat and the lens 
and conjunctivae were clear.  The vitreous was clear and the 
macula was flat.  The nerve fiber and peripheral retina were 
intact.  The macula and posterior pole were within normal.  
The assessment was history of left orbital blowout fracture 
and surgical repair of left orbital; hyperopia and esotropia, 
suppresses to avoid diplopia.  

The Board recognizes that it is unclear whether the claims 
file was reviewed at the first two VA examinations, and it 
was clearly noted the claims file was not available at the 
most recent VA examination.  Nevertheless, all three of the 
VA examination reports showed that the veteran's eyes were 
thoroughly examined.  Further, the reports provided a 
detailed description of the current level of disability of 
the veteran's left eye.  Thus, the Board finds that these 
examinations are sufficient for rating purposes.  

VA treatment records have also been reviewed.  The only VA 
treatment record concerning the veteran's left eye disability 
is an August 2000 record.  It does not appear that the 
ophthalmologist did a complete eye exam.  A history of 
hyperope was noted.  The slit lamp exam and ocular fundus 
were within normal.  The plan was to order glasses.   

After a careful review of the evidence of record, the Board 
finds that a disability rating in excess of 10 percent is not 
warranted for the veteran's service-connected left eye 
disability.  Initially, the Board notes that since the right 
eye is not service-connected, visual acuity of the right eye 
is considered to be normal.  See 38 C.F.R. § 3.383(a)(1); see 
also 38 C.F.R. § 4.14.  Thus, according to Table V, a 20 
percent disability rating would only be warranted when vision 
in the left eye is correctable to 20/200.  Such impairment 
has not been found in this case.  The private July 1999 
medical report and June 2005 VA examination found corrected 
visual acuity to be 20/25 in the left eye.  Further, the 
August 1999 VA examination found visual acuity to be 
correctable to 20/40 in the left eye and the January 2002 VA 
examination found visual acuity to be correctable to 20/30 in 
the left eye.  Thus, in consideration of readings reflected 
in the July 1999 private report and the VA examinations of 
record, the findings under Table V does not yield a 20 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Based on the visual acuity readings, entitlement to an 
evaluation in excess of 10 percent is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Further, higher evaluations are also available under the 
diagnostic codes evaluating tuberculosis of the eye, 
malignant new growths of the eyeball, active chronic 
trachomatous conjunctivitis, and aphakia, however, none of 
these conditions have been demonstrated in the record and, 
thus, a higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6014, 6017, 6029.  A 20 percent 
evaluation is also available for bilateral ectropion, 
entropion, lagophthalmos and epiphora.  However, again, none 
of these disabilities have been demonstrated in the record.  
Importantly, the 20 percent rating is only afforded when the 
disability affects both eyes and the veteran is not currently 
service-connected for both eyes.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6020, 6021, 6022, 6025.  Moreover, there has 
been no clinical finding of impairment of field vision.  
Thus, a higher rating is also not warranted under Diagnostic 
Code 6080.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for residuals, left 
orbital fracture, status post bone graft to orbital floor to 
include esophoria.  Thus, the reasonable doubt doctrine does 
not apply, and the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Service connection for PTSD is warranted.  To that extent, 
the appeal is warranted.  

A rating in excess of 10 percent for residuals, left orbital 
fracture, status post bone graft to orbital floor to include 
esophoria, is not warranted.  To that extent, the appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


